Citation Nr: 1454846	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for right hip strain, to include as secondary to a service-connected right ankle disorder with degenerative changes and scars.  

2.  Entitlement to service connection for right knee strain, to include as secondary to a service-connected right ankle disorder with degenerative changes and scars.  

3.  Entitlement to service connection for right hammertoe, to include as secondary to a service-connected right ankle disorder with degenerative changes and scars. 

4.  Entitlement to a rating in excess of 30 percent for crushing injury of the right ankle with degenerative changes and scars.   
 

REPRESENTATION

Appellant represented by:	Daniel J. Adams, Agent


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issues of service connection for right hip strain, right knee strain, and right hammertoe, all to include as secondary to a service-connected right ankle disorder with degenerative changes and scars, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected right ankle disability is manifested by ankylosis with abduction, adduction, inversion or eversion deformity.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for crushing injury of the right ankle with degenerative changes and scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a May 2011 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  It also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records and the reports of compensation and pension examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  

The Veteran most recently received a right ankle compensation and pension examination in April 2012.  There is no indication or assertion that his right ankle disability has worsened since this examination.  Consequently, it is sufficiently contemporaneous for rating purposes.  The Board finds that no further RO action is necessary prior to appellate consideration of the claim herein decided.


II.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's right ankle disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that he suffered a fracture dislocation of the right talus and closed fracture of the right medial malleolus on November 30 1963 as a result of an autobicycle accident.  On December 1, 1963, the fracture dislocation of the talus and fracture of the medial malleolus were surgically opened and fixation was attained with a screw through the talus and a Kirschner wire in the medial malleolus.  His postoperative course was uneventful and the ankle was placed in a short leg cast.  On January 8, 1964, X-rays revealed evidence of avascular necrosis of the posterior fragment of the fractured right talus. On March 17, 1964, the screw and kirschner wire were removed from the right foot and on April 1, 1964, a triple arthrodesis was done on the right foot.  By early June there was X-ray evidence of some re-vascularization of the posterior segment of the fractured talus.  The cast was removed in late June and the Veteran was ambulatory on crutches without any significant discomfort.  In July 1964, he was put on 6 month limited duty and in February 1965, he was returned to full duty.  

In a July 1989 rating decision, service connection was granted for history of crushing injury to the right ankle, postoperative, with degenerative changes, and a 10 percent rating was assigned effective June 1, 1989.  The Veteran subsequently had right tibiotalar fusion surgery in February 1991.  The diagnosis at that time was post-traumatic arthritis.  Then, in a July 1991 rating decision, the Veteran was granted a temporary total rating for the right ankle disability based on surgery with convalescence from February 26, 1991 to June 30, 1991 and a 30% rating for the disability from July 1, 1991 forward.  In a November 1991 rating decision, the Veteran was granted a total rating for the additional three months from July 1, 1991 to September 30, 1991 for additional convalescence.  Thus, the 30% rating for the ankle disability was assigned effective October 1, 1991.  In a June 1995 rating decision, the 30 percent rating was continued.  In a March 2011 claim, the Veteran sought an increased rating.   

The Veteran's service-connected right ankle disability is rated under Diagnostic Code 5270 for ankylosis of the ankle.  Under this Code, a 30 percent rating is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent rating is assigned for ankylosis of an ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a.  

The Veteran was afforded a QTC examination in June 2011.  He reported right ankle weakness, stiffness, swelling, lack of endurance, fatigability, deformity, tenderness and pain.  He indicated that he did not experience heat, redness, giving way, locking, drainage, effusion, subluxation or dislocation.  He reported flare-ups once per day, lasting approximately 8 hours and involving a pain level of up to 7 out of 10.  These flare-ups were precipitated by physical activity and alleviated by rest and by taking Tramadol.  The Veteran indicated that during flare-ups he could not stand or walk for any length of time.  He also more generally reported difficulty with standing and walking.  

Physical examination showed right ankle deformity and malalignment with a right eversion deformity.  Ankylosis was present at 0 degrees dorsiflexion and plantar flexion, which was a favorable position.  The joint was stable and pain free.  Range of motion testing of the right ankle was not performed because the ankle was ankylosed.  The effect of the Veteran's condition on the Veteran's daily activity was that he was unable to stand or walk for more than 10 minutes without pain.  



Examination of the skin showed that the Veteran had three scars located on the right ankle, all of which were linear.  One scar measured 10.5 cm by .1cm; one measured 6 cm by .1cm and one measured 9cm by .1cm.  None of the scars were painful on examination and there was no skin breakdown.  All scars were superficial with no underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The scars were not disfiguring and did not limit the Veteran's motion or function.

The Veteran was afforded a QTC examination in July 2011.  Physical examination of the right ankle did not show any signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, misalignment, drainage, subluxation or guarding of movement.  There was no ankylosis or deformity.  Range of motion of the right ankle was 20 degrees dorsiflexion and 35 degrees plantar flexion.  The examiner noted that right ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance of incoordination after repetitive use.   X-rays showed fusion at the subtalar joint and ankle joint with orthopedic screws in place in this region.  

At an April 2012 VA examination, the diagnosis was status post triple arthrodesis of the right ankle with degenerative changes.  The Veteran reported that his right ankle hurt all the time and that he took pain medication for it, Tramadol, 50mg, as needed.  He indicated that he had been given a brace for the ankle but he was not wearing it when examined.  He also indicated that he had been using a cane for walking for past 10 years.  He did not report experiencing any flare-ups of the ankle.  

Range of motion of the right ankle was 0 degrees dorsiflexion and 0 degrees plantar flexion.  There was no additional loss of motion or function on repetitive use.  Muscle strength testing showed 5/5 strength with right ankle plantar flexion and dorsiflexion.  There was no laxity.  The examiner indicated that the right ankle was ankylosed at less than 30 degrees plantar flexion and between 0 and 10 degrees dorsiflexion.  The examiner also indicated that abduction, adduction, inversion or eversion deformity was present along with the ankylosis.  The examiner noted that the Veteran had pain in the right ankle while standing and walking and could not move his right ankle.  

The examiner commented that there were 2 linear scars of the right foot/ankle, one on each side of the ankle.  The lateral scar measured about 11cms extending from the lower part of the leg to the lateral malleolus and the medial scar measured about 12 cm and it was L shaped, extending from the lower leg to below the medial malleolus.  The examiner indicated that while the Veteran did have scarring related to prior ankle surgeries, he did not have any scars that were painful and/or unstable or with a total area greater than 39 square cm.  The ankle was fused and no movements were present, otherwise there was no deformity and no abnormal finding noticed.  Pedal pulses were intact and palpable and motor and sensory function was normal.  There was no swelling, edema or effusion.  There was no weakness or instability.  There was mild tenderness on the lateral side of the ankle.  There was mild hammertoe deformity of toes 2 and 3 noticed.  The movements of the toes were normal.  X-rays of the ankle showed ankylosis and degenerative or traumatic arthritis.  

The examiner indicated that the Veteran was ambulatory and walked with a cane and that his posture and gait were normal except that he walked slowly.  

The April 2012 VA examination and June 2011 QTC examination clearly show that the Veteran does have ankylosis.  Also, although the April 2012 VA examiner generally indicated that the Veteran did not have any deformity aside from fusion with lack of ankle movement, he also specifically indicated that that abduction, adduction, inversion or eversion deformity was present.  Additionally, the June 2011 QTC examiner specifically found that the Veteran had an eversion deformity.   Thus, the Board finds that ankylosis with eversion deformity has been more nearly approximated.  See 38 C.F.R. § 4.7.  Accordingly, assignment of a higher, 40 percent rating for the right ankle disability is warranted.  This rating is warranted for the entire appeal period, as both the June 2011 and April 2012 examinations show consistent findings and as the severity of the Veteran's right ankle disability has not otherwise varied significantly during the appeal period.  Notably, the July 2011 QTC examination is not found to be an accurate assessment of the level of severity of the Veteran's right ankle disability as the examiner did not appear to understand that the right ankle had been fused and was thus immobile.

A rating in excess of 40 percent is not warranted, as there is no rating higher than this amount available under Code 5270.  Similarly, the other codes, which assign ratings for ankle disability also do not provide for a rating in excess of 40 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5271-5274.  Additional factors that could provide a basis for an increase have also been considered.  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).      

Finally, the symptoms associated with the Veteran's right ankle disability (i.e., pain, including on standing and walking, inability to move the ankle, the need to use a cane, along with tenderness, weakness, stiffness, swelling, lack of endurance, fatigability and deformity, are not shown to cause any impairment that is not already contemplated by the rating criteria.  Notably, the criteria are specific to the total lack of motion present in the Veteran's ankle (i.e. ankylosis) and the 40 percent rating assigned clearly contemplates the level of symptomatology stemming from this condition.  Thus, the Board finds that these criteria reasonably describe the Veteran's disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 

In sum, based on both schedular and extraschedular consideration, a 40 percent but no higher rating is warranted for the Veteran's right ankle disability for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Board has also considered whether a separate rating could be assigned for any scarring of the right ankle.  However,  as all of the Veteran's scars are shown to be superficial and in total, cover only a small area, and as none of them are found to involve keloid formation or to be painful, swollen, inflamed or to result in any limitation of motion or function, assignment of any such separate rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  


ORDER

A 40 percent rating, but no higher, for the Veteran's crushing injury of the right ankle with degenerative changes and scars is granted, subject to the regulations governing the payment of monetary awards.
   

REMAND

At an April 2012 VA examination, the examiner determined that the Veteran's pain in his right knee was less likely than not related to his service-connected right ankle disability because there was no evidence of an abnormal gait and X-rays revealed minimal degenerative changes, which were most likely related to or a result of normal wear and tear processes of age, occupation and other events and/or injuries that occurred after discharge from service.  Similarly, the examiner found that the Veteran's right hip pain was less likely than not related to his service-connected right ankle disability because there was no evidence of any abnormal gait and the Veteran's right hip X-rays were reported as normal.  Additionally, the examiner found that the Veteran's minimal or mild hammertoe deformity of the 2nd and 3rd toes of the right foot were less likely related to his service-connected right ankle condition because there was no etiological relationship between arthrodesis of the ankle and hammertoe deformity and the Veteran's mild hammertoe deformities were more likely related to wearing tight shoes or foot wear.  

Although the examiner addressed potential causation of knee, hip and hammertoe conditions by the right ankle disability, he did not specifically address potential aggravation of these conditions by the right ankle disability.  Nor did he acknowledge that the Veteran did in fact have an antalgic gait associated with his service-connected right ankle disorder  (see June 6, 2011 VA examination report showing that the Veteran walked with an antalgic gate and required the use of a cane).  Consequently, a remand is required to obtain supplemental opinions from the VA examiner.  Prior to obtaining the opinions, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for hip, knee and hammertoe pathology since separation from service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for right hip, knee and hammertoe pathology since service and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Thereafter, return the claims file to the April 2012 VA examiner to provide supplemental medical opinions.  
Prior to providing these opinion, the examiner should once again review any pertinent information in the claims file. 

The examiner should then provide opinions in answer to the following questions:    

A.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected right ankle disability either (i) caused or (ii) has aggravated any current right knee disability. 

B.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected right ankle disability either (i) caused or (ii) has aggravated any current right hip disability.

C.  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected right ankle disability either (i) caused or (ii) has aggravated his current right hammertoe disability.

For the purpose of providing these opinions, the examiner should accept as true that the Veteran has an altered gait associated with his service-connected right ankle disorder (see June 6, 2011 VA examination report showing that the Veteran walked with an antalgic gate and required the use of a cane).
   
The examiner must discuss the underlying rationale for the supplemental opinions provided, if necessary citing to specific evidence in the file. 

If, for whatever reason, the April 2012 VA examiner is unavailable to provide this addendum opinion, arrange for another qualified medical professional to make this necessary additional determination.  In this eventuality, the Veteran may need to be reexamined, but this is left to the designee's discretion. 

3.  Next, review the medical opinions received to ensure that the Board's remand directives were accomplished. Return the case to the examiner if all the questions posed were not answered.

4.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


